                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS

GIANNA COCHRAN,

                         Petitioner,                  :    Case No. 2:18-cv-1282

        - vs -                                             District Judge George C. Smith
                                                           Magistrate Judge Michael R. Merz

TERI BALDAUF1, Warden,
 Ohio Reformatory for Women,

                                                      :
                         Respondent.


                        REPORT AND RECOMMENDATIONS


        This is a habeas corpus case brought by petitioner Gianna Cochran with the assistance of

counsel. It is before the Court for decision on the Petition (ECF No. 1), the State Court Record

(ECF No. 4), the Return of Writ (ECF No. 5), and Petitioner’s Traverse (ECF No. 10).

        The Magistrate Judge reference in this case has recently been transferred to the undersigned

to help balance the Magistrate Judge workload in this District (ECF No. 11).



Litigation History



        On April 26, 2010, the Franklin County grand jury indicted Petitioner on eighteen counts

of endangering children in violation of Ohio Revised Code § 2919.22. She waived jury trial and




1
 The Court takes judicial notice that Teri Baldauf has become Warden at the Ohio Reformatory for Women and has
been automatically substituted as Respondent, pursuant to Fed.R.Civ.P. 25(d)..

                                                      1
tried the case to a judge who found her guilty on twelve counts and not guilty on the remaining

six. The judge sentenced her to five years’ imprisonment on each of the felony counts and six

months’ imprisonment on each of the misdemeanor counts, with the felony time to be served

consecutively and the misdemeanor time concurrently. Thereafter the case generated a complex

history which is recited at length in the Return of Writ and will be adverted to here only as

necessary.

       After the conclusion of state court proceedings, Cochran filed her Petition for Writ of

Habeas Corpus in this Court on October 25, 2018. Respondent concedes the filing is timely.

Petitioner pleads the following grounds for relief:

               Ground One: The Petitioner was denied due process when she was
               convicted without sufficient evidence to support said convictions.

               Supporting Facts: The state failed to presented [sic] sufficient
               evidence to support the 9 convictions to Child Endangering.

               Ground Two: Petitioner was deprived of her 5th and 14th
               Amendment rights when the trial court violated the Sentencing
               Package doctrine.

               Supporting Facts: The trial court violated Due Process when it
               intentionally imposed a 25-year sentence as part of a “package” in
               violation of the Sentencing-Package doctrine.

               Ground Three: Petitioner was deprived [of] effective assistance of
               counsel when counsel failed to present exculpatory evidence.

               Supporting Facts: Trial counsel failed to present evidence that
               would have made a difference in the conviction.

(Petition, ECF No. 1, PageID 6, 8, 9.)




                                                 2
                                          Analysis


Ground One: Insufficient Evidence



       In her First Ground for Relief, Ms. Cochran claims she was convicted on constitutionally

insufficient evidence.

       An allegation that a verdict was entered upon insufficient evidence states a claim under the

Due Process Clause of the Fourteenth Amendment to the United States Constitution. Jackson v.

Virginia, 443 U.S. 307 (1979); In re Winship, 397 U.S. 358 (1970); Johnson v. Coyle, 200 F.3d

987, 991 (6th Cir. 2000); Bagby v. Sowders, 894 F.2d 792, 794 (6th Cir. 1990)(en banc). In order

for a conviction to be constitutionally sound, every element of the crime must be proved beyond a

reasonable doubt. In re Winship, 397 U.S. at 364.

               [T]he relevant question is whether, after viewing the evidence in the
               light most favorable to the prosecution, any rational trier of fact
               could have found the essential elements of the crime beyond a
               reasonable doubt . . . . This familiar standard gives full play to the
               responsibility of the trier of fact fairly to resolve conflicts in the
               testimony, to weigh the evidence and to draw reasonable inferences
               from basic facts to ultimate facts.

Jackson, 443 U.S. at 319; United States v. Paige, 470 F.3d 603, 608 (6th Cir. 2006); United States

v. Somerset, 2007 U.S. Dist. LEXIS 76699 (S.D. Ohio 2007). This rule was recognized in Ohio

law at State v. Jenks, 61 Ohio St. 3d 259 (1991). Of course, it is state law which determines the

elements of offenses; but once the state has adopted the elements, it must then prove each of them

beyond a reasonable doubt. In re Winship, 397 U.S. at 361. A sufficiency challenge should be

assessed against the elements of the crime, not against the elements set forth in an erroneous jury

instruction. Musacchio v. United States, 577 U.S. ___, 136 S.Ct. 709, 715, 193 L.Ed.2d 639


                                                 3
(2016).

          In cases such as Petitioner’s challenging the sufficiency of the evidence and filed after

enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110

Stat. 1214)(the “AEDPA”), two levels of deference to state decisions are required:

                 In an appeal from a denial of habeas relief, in which a petitioner
                 challenges the constitutional sufficiency of the evidence used to
                 convict him, we are thus bound by two layers of deference to groups
                 who might view facts differently than we would. First, as in all
                 sufficiency-of-the-evidence challenges, we must determine
                 whether, viewing the trial testimony and exhibits in the light most
                 favorable to the prosecution, any rational trier of fact could have
                 found the essential elements of the crime beyond a reasonable doubt.
                 See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61
                 L.Ed.2d 560 (1979). In doing so, we do not reweigh the evidence,
                 re-evaluate the credibility of witnesses, or substitute our judgment
                 for that of the jury. See United States v. Hilliard, 11 F.3d 618, 620
                 (6th Cir. 1993). Thus, even though we might have not voted to
                 convict a defendant had we participated in jury deliberations, we
                 must uphold the jury verdict if any rational trier of fact could have
                 found the defendant guilty after resolving all disputes in favor of the
                 prosecution. Second, even were we to conclude that a rational trier
                 of fact could not have found a petitioner guilty beyond a reasonable
                 doubt, on habeas review, we must still defer to the state appellate
                 court's sufficiency determination as long as it is not unreasonable.
                 See 28 U.S.C. § 2254(d)(2).

Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). In a sufficiency of the evidence habeas corpus

case, deference should be given to the trier-of-fact's verdict under Jackson and then to the appellate

court's consideration of that verdict, as commanded by AEDPA. Tucker v. Palmer, 541 F.3d 652

(6th Cir. 2008); accord Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)(en banc); Parker v.

Matthews, 567 U.S. 37, 43 (2012). Notably, “a court may sustain a conviction based upon nothing

more than circumstantial evidence.” Stewart v. Wolfenbarger, 595 F.3d 647, 656 (6th Cir. 2010).

                 We have made clear that Jackson claims face a high bar in federal
                 habeas proceedings because they are subject to two layers of judicial
                 deference. First, on direct appeal, "it is the responsibility of the jury
                 -- not the court -- to decide what conclusions should be drawn from

                                                    4
               evidence admitted at trial. A reviewing court may set aside the jury's
               verdict on the ground of insufficient evidence only if no rational trier
               of fact could have agreed with the jury." Cavazos v. Smith, 565 U.
               S. 1, [2], 132 S.Ct. 2, 181 L.Ed.2d 311, 313 (2011) (per curiam).
               And second, on habeas review, "a federal court may not overturn a
               state court decision rejecting a sufficiency of the evidence challenge
               simply because the federal court disagrees with the state court. The
               federal court instead may do so only if the state court decision was
               'objectively unreasonable.'" Ibid. (quoting Renico v. Lett, 559 U. S.
               [766], [773], 130 S.Ct. 1855, 1862, 176 L.Ed.2d 678 (2010)).

Coleman v. Johnson, 566 U.S. 650, 651 (2012)(per curiam); Parker v. Matthews, 567 U.S. 37, 43

(2012) (per curiam).



       Procedural Default?



       This claim was presented as Cochran’s first assignment of error on direct appeal and

overruled. State v. Cochran, 2012-Ohio-5899 (10th Dist. Dec. 13, 2012). Respondent claims this

First Ground for Relief is procedurally defaulted because Cochran did not appeal from the adverse

decision of the Tenth District Court of Appeals (“Tenth District”) to the Supreme Court of Ohio

(Return, ECF No. 5, PageID 761). Cochran counters that she presented this claim in her

Memorandum in Support of Jurisdiction in Ohio Supreme Court Case No. 2013-464 (Traverse,

ECF No. 10, PageID 807).

       The record reflects that the Tenth District entered judgment on Cochran’s direct appeal on

December 13, 2012 (State Court Record, ECF No. 4, Ex. 13, PageID 134-35). Cochran moved for

reconsideration by that court. Id. Ex. 14 at PageID 174, et seq. The Tenth District denied that

motion on February 5, 2013. Id. Ex. 16 at PageID 186, et seq. Only after that did Cochran appeal

to the Supreme Court of Ohio, and her Notice of Appeal makes it clear she is appealing from the

February 5, 2013, decision on the motion to reconsider. Id. at Ex. 17 at PageID 193, et seq.

                                                  5
       In her Memorandum in Support of Jurisdiction, Cochran does raise her insufficiency of the

evidence claim as Proposition of Law II. (State Court Record, ECF No. 4, Ex. 18 at PageID 196.

In opposing jurisdiction, the State responded on the merits to Proposition II. Id. at Ex. 19 at PageID

227-29. However, the Supreme Court of Ohio accepted jurisdiction only on Proposition of Law I

(Entry, State Court Record, ECF No. 4, PageID 232.)

       In the Return, Respondent acknowledges that the insufficiency claim was raised, but notes

that it was not done in accordance with the Supreme Court Rules of Practice. Those Rules provide

that filing a motion for reconsideration in the court of appeals tolls the time for appealing to the

Ohio Supreme Court. Ohio S.Ct.Prac.R. 7.01(A)(5)(a). Once the court of appeals renders a

decision on the motion for reconsideration, a litigant has the usual forty-five days to appeal and

the Rule provides the papers that must be filed with that notice. Id. at 7.01(A)(5)(c). While

Cochran’s appeal to the Supreme Court of Ohio was timely, she did not include all the papers

required by the just-cited rule. That is, she only indicated she was appealing from the February

2013 ruling, not the December 2012 ruling. (See Notice of Appeal, State Court Record, ECF No.

4, Ex. 17.)

       The procedural default doctrine in habeas corpus is described by the Supreme Court as

follows:

               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an adequate and independent state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause of the default and actual
               prejudice as a result of the alleged violation of federal law; or
               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.


Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

                                                  6
claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433

U.S. 72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “[A]bsent cause and prejudice, ‘a federal

habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000)(quoting Gravley v.

Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

456 U.S. at 110; Wainwright, 433 U.S. at 87. Wainwright replaced the "deliberate bypass"

standard of Fay v. Noia, 372 U.S. 391 (1963). Coleman, 501 U.S. at 724.

       The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

habeas claim is precluded by procedural default. Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir.

2010)(en banc); Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d

345, 347-48 (6th Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord Lott

v. Coyle, 261 F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001).

               First the court must determine that there is a state procedural rule
               that is applicable to the petitioner's claim and that the petitioner
               failed to comply with the rule.
                               ....
               Second, the court must decide whether the state courts actually
               enforced the state procedural sanction, citing County Court of Ulster
               County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
               (1979).

               Third, the court must decide whether the state procedural forfeiture
               is an "adequate and independent" state ground on which the state
               can rely to foreclose review of a federal constitutional claim.

               Once the court determines that a state procedural rule was not
               complied with and that the rule was an adequate and independent
               state ground, then the petitioner must demonstrate under Sykes that
               there was "cause" for him to not follow the procedural rule and that
               he was actually prejudiced by the alleged constitutional error.

Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord, Hartman v. Bagley, 492 F.3d 347, 357

(6th Cir. 2007), quoting Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002). A habeas petitioner

                                                7
can overcome a procedural default by showing cause for the default and prejudice from the asserted

error. Atkins v. Holloway, 792 F.3d 654, 657 (6th Cir. 2015).

       The Magistrate Judge is not persuaded that the State has proven a procedural default of

Ground One. Although there is a state procedural rule (S.Ct.Prac.R. 7.01(A)(5)(c)) with which

Petitioner did not comply, it is not clear that the Ohio Supreme Court enforced that rule against

her. The mere existence of a procedural bar is insufficient; the state courts must have relied on it.

Caldwell v. Mississippi, 472 U.S. 320, 327 (1985). Whether a state court’s decision is based on a

procedural bar is a legal question. Combs v. Coyle, 205 F.3d 269, 275 (6th Cir.2000); Scott v.

Mitchell, 209 F.3d 854 (6th Cir. 2000), citing Couch v. Jabe, 951 F.2d 94, 96 (6th Cir. 1991)(per

curiam). A claim is not procedurally defaulted unless the state court actually enforced it.

Wogenstahl v. Mitchell, 668 F.3d 307, 327 (6th Cir. 2012).

       In addition, state procedural rules bar federal habeas corpus review only if the rules are

“firmly established and regularly followed.” Walker v. Martin, 562 U.S. 307, 316 (2011); Ford v.

Georgia, 498 U.S. 411, 423-24 (1991); Barr v. City of Columbia, 378 U.S. 146 (1964); James v.

Kentucky, 466 U.S. 341, 348-49 (1984); Rogers v. Howes, 144 F.3d 990 (6th Cir. 1998); Jones v.

Toombs, 125 F.3d 945, 946-47 (6th Cir. 1997). Respondent has offered no proof that this particular

rule is regularly enforced.



       The Merits of Ground One



       The Tenth District Court of Appeals decided Cochran’s sufficiency of the evidence claim

(combined with a manifest weight claim) as follows:

               [*P30] In her first assignment of error, appellant makes both general
               and specific arguments as to why there is insufficient evidence to

                                                 8
support her convictions and why the convictions are against the
manifest weight of the evidence. Generally, appellant argues that
although the child endangering statute does not require proof of
serious physical harm, the lack of such proof as to any of the
incidents, along with the inconclusiveness of the recordings and
appellant's reasonable explanations for her actions, demonstrate the
state's failure to prove her guilt beyond a reasonable doubt.
Specifically, appellant also addresses each incident and argues why
the evidence is insufficient and the convictions are against the
manifest weight of the evidence. [Footnote omitted.]

[*P31] The relevant portions of R.C. 2919.22, the statute prohibiting
child abuse, read as follows:

    (A) No person, who is the parent, guardian, custodian,
    person having custody or control, or person in loco parentis
    of a child under eighteen years of age * * * shall create a
    substantial risk to the health or safety of the child, by
    violating a duty of care, protection, or support. * * *

    (B) No person shall do any of the following to a child under
    eighteen years of age * * *:
    ***
       (2) Torture or cruelly abuse the child;

       (3) Administer corporal punishment or other
       physical disciplinary measure, or physically restrain
       the child in a cruel manner or for a prolonged period,
       which punishment, discipline, or restraint is
       excessive under the circumstances and creates a
       substantial risk of serious physical harm to the
       child[.]

[*P32] A violation of R.C. 2919.22(A) is a misdemeanor of the first
degree, while violations of R.C. 2919.22(B)(2) or (3) are felonies of
the third degree. In the instant case, appellant was found guilty of a
combination of these charges. In order to properly analyze
appellant's claims that her convictions are not supported by
sufficient evidence and are against the manifest weight of the
evidence, we must consider each incident individually.

[*P33] The state was not required to prove serious physical harm in
order to support any of the offenses charged in the indictment.
Instead, the state was only required to prove that appellant created a
substantial risk of serious physical harm in order to prove the felony
offenses. In order to prove the misdemeanor offenses, the state was

                                  9
only required to prove a substantial risk to the health or safety of the
child. A "substantial risk" is defined in R.C. 2901.01(A)(8) as "a
strong possibility, as contrasted with a remote or significant
possibility, that a certain result may occur or that certain
circumstances may exist."

[*P34] Recklessness is the culpable mental state required for child
endangering. See State v. McGee, 79 Ohio St.3d 193, 195, [1997-
Ohio-156, ]680 N.E.2d 975 (1997); State v. Adams, 62 Ohio St.2d
151, 152, 404 N.E.2d 144 (1980). "Recklessness" is defined in R.C.
2901.22(C), which states:

    A person acts recklessly when, with heedless indifference
    to the consequences, he perversely disregards a known risk
    that his conduct is likely to cause a certain result or is likely
    to be of a certain nature. A person is reckless with respect
    to circumstances when, with heedless indifference to the
    consequences, he perversely disregards a known risk that
    such circumstances are likely to exist.


1. Count 1

[*P35] Regarding the August 18, 2009 misdemeanor incident
involving I.S. in which appellant pull[ed] the eight-month-old child
by his clothing back and forth along the carpet, appellant argues the
evidence fails to demonstrate that I.S.'s health was in jeopardy or to
identify the risk that he was facing, or that appellant acted recklessly.
We disagree.

[*P36] Appellant repeatedly and recklessly slid the eight-month-old
infant back and forth on the carpet by holding onto his clothing,
which in turn caused the infant to cry. Appellant's actions created a
substantial risk to the infant's health and safety and violated a duty
of care in that her actions created a strong possibility that the child
would be injured, such as by striking another person or object during
the movements or by sustaining carpet burns or any number of other
injuries during the rapid sliding movements. Also, given that the
child began crying when appellant began the sliding movements, it
is apparent the child was suffering from the movements.

2. Count 2

[*P37] In the August 19, 2009 incident, appellant argues the state
failed to prove she committed the felony offense of child
endangering. Specifically, appellant disputes that she tortured or

                                   10
cruelly abused R.P. based upon her manner of holding the child.
Appellant also disputes the trial court's finding that appellant
restrained the child for a prolonged period, arguing the restraint only
lasted 30 seconds, and further submits there is no evidence
demonstrating appellant was aware of any risk involved with her
conduct. We disagree.

[*P38] Appellant wrapped both of her arms around the child's head
and pushed her face into a cloth on appellant's chest as the child was
crying uncontrollably and kicking her legs, which were dangling
near appellant's stomach. Appellant informed the child she would
"make [her] stop," as she attempted to muffle the child's sobs by
pressing the child's face into the cloth. Appellant's actions were
smothering the child, thereby creating a substantial risk of serious
physical harm. Appellant's actions were reckless and also
constituted torture or cruel abuse or physical restraint in a cruel
manner or for a prolonged period of time, though it lasted for no
more than 30 seconds. Whether or not appellant intended to inflict
pain and whether or not actual injury was inflicted are irrelevant, as
neither one was required to be proven.


3. Count 8

[*P39] With respect to the August 31, 2009 incident, appellant was
convicted of excessively physically restraining J.P. for a prolonged
period and of creating a substantial risk of serious physical harm.
Appellant claims the state failed to prove any of these elements.

[*P40] We believe the audio and video recordings of that incident
demonstrate that appellant firmly pressed a blanket or pillow over
J.P.'s face while he was crying as she stood over him, watching as
he kicked and flailed. Upon removing the object, the child sobbed
and gasped for air. Like the trial court, in viewing this evidence in a
light most favorable to the state, we find that this conduct
demonstrates appellant recklessly tortured or cruelly abused the
child or physically restrained the child in either a cruel manner or
for a prolonged period of time and created a substantial risk of
serious physical harm. As stated previously, smothering the child
and muffling his cries clearly qualifies as creating a substantial risk
of serious physical harm.

4. Count 10

[*P41] In the September 1, 2009 misdemeanor incident, appellant
asserts she was simply playing with her daughter, which she

                                  11
contends is her obligation to do, when she carried her upside down
and swung her around the room. Appellant disputes that her conduct
violated a duty of care and argues that while her conduct may have
been negligent or imprudent, it was not reckless. We disagree.

[*P42] During this incident, we find the evidence shows appellant
yelled at her daughter, spanked her roughly, and then picked her up
by one ankle and carried her upside down across the room when the
child refused to walk to the other side of the room. Appellant
continued to hold the child upside down by the ankles and swung
her back and forth and around in circles while the child cried and
yelled "mommy" numerous times. Afterward, appellant repeatedly
asked L.B. if she "like[d] that" in a harsh tone of voice. There is
more than enough evidence to demonstrate that appellant created a
strong possibility of risk to L.B.'s health or safety by her actions and
violated a duty of care, protection, or support to the child. The trial
court was free to reject appellant's explanation of the incident.

5. Count 11

[*P43] Regarding the August/September 9, 2009 incident in which
appellant carried two-year-old A.M. upside down by her ankle and
covered her face with a blanket, appellant argues the state failed to
present evidence of risk of serious physical harm. Appellant further
submits that carrying the child by her foot is not torture, the child
was not far off the ground, and it only lasted a few moments.

[*P44] We believe the evidence on this count is sufficient to support
the conviction for felony child endangering and it is not against the
manifest weight of the evidence. The evidence supports a finding
that appellant recklessly tortured or cruelly abused A.M. or
physically restrained her in a cruel manner or for a prolonged period,
thereby creating a substantial risk of serious physical harm when she
carried the child upside down by the ankle with one hand while the
child cried loudly, tossed her on the couch, and used a blanket to
smother the child and muffle her cries for several minutes. During a
portion of this time, appellant's entire body was covering the child
as the child lay on the couch as appellant pressed the blanket over
her face. Smothering the child with a blanket for several minutes
creates a substantial risk of serious physical harm and constitutes
cruel abuse or physical restraint for a prolonged period or in a cruel
manner.




                                  12
6. Count 13

[*P45] As to the September 11, 2009 incident, appellant disputes
the trial court's finding that she physically restrained A.M. for a
prolonged period of time and cruelly abused her. While she
admittedly did not gently place the child on the couch, appellant
submits her conduct did not rise to the level of cruel abuse.

[*P46] During this incident, appellant roughly pulled a crying A.M.
off the floor and tossed her onto the couch. Appellant sat down on
the couch next to A.M. and used a blanket to muffle A.M.'s cries for
a couple of minutes. After appellant walked away, A.M. continued
to gasp and sob. Again, we find muffling the child's cries with a
blanket and smothering her is more than sufficient to demonstrate
appellant recklessly tortured or cruelly abused A.M. or physically
restrained her in a cruel manner or for a prolonged period of time,
and thereby created a substantial risk of serious physical harm.

7. Count 17

[*P47] Appellant argues the incident that occurred on September
25, 2009 does not support a finding that she physically restrained
A.M. for a prolonged period of time and/or cruelly abused her.
Appellant further argues that because her back is to the video camera
and the child is not visible when appellant is sitting on the floor, the
evidence is insufficient to support a finding that she committed cruel
abuse against A.M. We disagree.

[*P48] The evidence presented supports the finding that appellant
recklessly tortured or cruelly abused A.M. or physically restrained
her in a cruel manner for a prolonged period, thereby creating a
substantial risk of serious physical harm. The evidence is sufficient
to demonstrate appellant committed the felony offense of child
endangering. Although appellant's back is to the video recorder,
based upon the positioning of appellant's arms, it is apparent that
appellant is pressing down on the child and the child's arms are
moving as she struggles. It is also apparent that appellant is
smothering the child, as the child grows quiet and then can be heard
screaming and gasping while appellant asks her several times if she
is done and complains that there is no reason for her crying. At one
point, appellant's entire body is hunched over the child as she is
pressing down on the child. As the trial court noted when it
announced its verdict, in watching the video recordings in the
situations where the child's face was covered or appellant is pressing
against or down on the child, the natural conclusion is that appellant
is suffocating the child. Coupled with the audio, where the child's

                                  13
                 cries are muffled and the child can be heard choking and gasping for
                 air, the only reasonable conclusion was that appellant was
                 smothering the child.

                  [*P49] Based upon the foregoing analysis, we find all of the
                 essential elements of the crimes have been demonstrated and the
                 evidence is legally sufficient to support appellant's convictions for
                 child endangering. Furthermore, we cannot say, after reviewing the
                 entire record, weighing the evidence and all reasonable inferences,
                 and considering the credibility of the witnesses, as well as resolving
                 any conflicts in the evidence, that the trial court clearly lost its way
                 and created such a manifest miscarriage of justice that the
                 convictions for child endangering must be reversed. Accordingly,
                 we overrule appellant's first assignment of error.

State v. Cochran, 2012-Ohio-5899.


        Petitioner asserts this decision of the Tenth District is both an objectively unreasonable

application of clearly established Supreme Court law and an unreasonable determination of the

facts on the basis of the evidence presented in the State court proceeding. That is her burden to

prove under 28 U.S.C. § 2254(d)(1) and (2).

        Petitioner focuses on the alleged failure of the State to prove two elements of the crimes,

her mental state and the degree of risk of harm to the children in her care. The Tenth District also

focused on those two elements. See ¶¶ 33 and 34, supra.

        The heart of Petitioner’s argument on Ground One is her counsel’s description of what the

relevant video2 shows. See, e.g., Traverse, ECF No. 10, PageID 808 as to the first and second

incidents, PageID 810 as to the eighth and tenth incidents. But counsel’s description of what the

video shows is argumentative hearsay. Both the trial and appellate courts actual saw the video and

made findings based on what they saw. If Mr. Bickel or someone else had sat and watched Cochran



2
  Jonathan Bickel, Petitioner’s ex-boyfriend and father of two of her children, set up a hidden wireless webcam to
record Cochran’s behavior. It was the principal evidence at trial, admitted as State’s Exhibit 1, and essentially
stipulated as to authenticity. State v. Cochran, 2012-Ohio-5899, ¶¶ 5-8.

                                                       14
interact with the children, their descriptions would have been admissible to prove what happened.

But the state courts had no need of such eyewitness descriptions, they were able to be substitute

eyewitnesses themselves. And just as a federal habeas court would defer to a jury’s verdict about

what conduct had been observed by eyewitnesses, so much more must we defer to state court

findings based on video of what happened.

       The other approach Cochran takes in her Traverse is to argue that the conduct the state

courts observed does not amount to torture or cruel abuse, but what constitutes torture or cruel

abuse under the Ohio statutes is a question for the state courts to decide. To put it another way,

the Supreme Court has never defined as a matter of constitutional law what the states can punish

as child endangerment.

       With respect to the sixth incident, the Traverse describes Cochran’s conduct as grabbing

her daughter by the ankle, flipping her upside down, and swinging her around (ECF No. 10, PageID

809). Counsel comments that “[t]his is common play between adults and small children.” Id.

This seems to suggest the Court should take judicial notice of what constitutes common play in

these circumstances. But what constitutes common play is not a matter that is open and notorious

and to take judicial notice would be to substitute facts found by this Court for those found by the

trial court, which is improper under 28 U.S.C. § 2254.

       In sum, Petitioner has not shown that the Tenth District’s conclusions on the sufficiency of

the evidence are an objectively unreasonable application of clearly established Supreme Court

precedent or an unreasonable determination of the facts. The First Ground for Relief should be

dismissed on the merits.




                                                15
Ground Two: Violation of the Sentencing Package Doctrine



        Petitioner has withdrawn the Second Ground for Relief (Traverse, ECF No. 10, PageID

810).



Ground Three: Ineffective Assistance of Trial Counsel


        In her Third Ground for Relief, Cochran claims her trial attorney provided constitutionally

ineffective assistance when he failed to present Judge Christopher Geer as a witness (Traverse,

ECF No. 10, PageID 810).


        The governing standard for ineffective assistance of trial counsel was adopted by the

Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984):


               A convicted defendant's claim that counsel's assistance was so
               defective as to require reversal of a conviction or death sentence has
               two components. First, the defendant must show that counsel's
               performance was deficient. This requires showing that counsel was
               not functioning as the "counsel" guaranteed the defendant by the
               Sixth Amendment. Second, the defendant must show that the
               deficient performance prejudiced the defense. This requires
               showing that counsel's errors were so serious as to deprive the
               defendant of a fair trial, a trial whose result is reliable. Unless a
               defendant makes both showings, it cannot be said that the conviction
               or death sentence resulted from a breakdown in the adversary
               process that renders the result unreliable.

466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

Knowles v. Mirzayance, 556 U.S.111 (2009).

        With respect to the first prong of the Strickland test, the Supreme Court has commanded:


                                                16
               Judicial scrutiny of counsel's performance must be highly
               deferential. . . . A fair assessment of attorney performance requires
               that every effort be made to eliminate the distorting effects of
               hindsight, to reconstruct the circumstances of counsel=s challenged
               conduct, and to evaluate the conduct from counsel=s perspective at
               the time. Because of the difficulties inherent in making the
               evaluation, a court must indulge a strong presumption that counsel's
               conduct falls within a wide range of reasonable professional
               assistance; that is, the defendant must overcome the presumption
               that, under the circumstances, the challenged action "might be
               considered sound trial strategy."

466 U.S. at 689.

       As to the second prong, the Supreme Court held:

               The defendant must show that there is a reasonable probability that,
               but for counsel's unprofessional errors, the result of the proceeding
               would have been different. A reasonable probability is a probability
               sufficient to overcome confidence in the outcome.

466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168 (1986); Wong v. Money, 142 F.3d

313, 319 (6th Cir. 1998); Blackburn v. Foltz, 828 F.2d 1177 (6th Cir. 1987).

       Respondent rightly complains that the Petition does not properly plead a claim of

ineffective assistance of trial counsel in that it gives no factual content to the allegation of

ineffective assistance. However, the Traverse adequately supplies that deficiency and the more

judicially economical approach is to decide this claim on its merits.

       This claim was first pleaded in Cochran’s petition for post-conviction relief. There she

characterized Judge Geer as a person who would “offer an expert opinion on what was depicted in

the video recording.” (State Court Record, ECF No. 4, PageID 247.) In denying the petition,

Judge Cain found that Cochran had not provided an affidavit from Judge Geer about any projected

testimony (Decision on Petition, State Court Record, ECF No. 4, PageID 292). He also found

Judge Geer’s involvement was only as to Cochran’s children, not any of the other victims, making

any projected testimony “almost totally irrelevant.” Id. at 292-93. He continued:

                                                17
               (2) Expert testimony is not appropriate to tell the trial [sic] of fact
               what a video shows. The video recording speaks for itself. It is what
               it is. Expert testimony would not aid the trial [sic] of fact in
               determining what it was seeing or in applying the legal definition of
               child endangering to what it saw.

               (3) If Judge Geer could not offer expert testimony, then he could
               only be called as a factual witness. But he was not a witness to any
               of the incidents. He merely viewed a video tape the same as this
               Court did. It seems the Defendant is arguing that Judge Geer should
               have been substituted as the trier of fact.

(ECF No. 4, Ex. 26 at PageID 293.) On appeal the Tenth District agreed that the post-conviction

petition was deficient for failure to provide an affidavit from Judge Geer and that his testimony

would have been almost totally irrelevant. In the absence of any evidence to the contrary, it upheld

trial counsel’s decision not to call the judge as a strategic choice (Decision, State Court Record,

ECF No. 4, Ex. 30 at PageID 334-40).

       In her Traverse, Cochran claims Ohio Revised Code § 2953.21 does not require affidavits,

but only “documentary evidence” which she provided by way of a certified transcript of what

Judge Geer had said in open court (ECF No. 10). She asserts she had not intended to call Judge

Geer as an expert, but to rebut the testimony of Detective Richard Moore that the observed conduct

constituted one of the worst cases of child abuse he had ever seen.

       The Magistrate Judge concludes the state courts’ decision on this ineffective assistance of

trial counsel claim is not an objectively unreasonable application of Strickland, supra.

Fundamentally, Detective Moore’s opinion about whether this was the worst case of child abuse

he had seen was irrelevant; had there been a jury present, it would have been inappropriate for

them to hear it. But the case was tried to the bench and trial judges are presumed to be able to

ignore irrelevancies. Certainly Judge David Cain, as an experienced and long-serving trial judge,

would have been able to do so. Given that set of circumstances, Judge Cain’s comment that Judge



                                                 18
Geer’s testimony would have been irrelevant bears substantial weight. As he put it, the video

speaks for itself and it would not have been helpful for him to have another judge to offer an

opinion about what the video shows.

       Because of the absence of an affidavit from Judge Geer, we do not know whether he would

have been a willing witness or not. It would certainly be unusual to have one judge appear before

another judge as a witness at trial to tell the trial judge whether or not what he can see for himself

constitutes child endangerment. Cochran offers no proof at all that it fell below professional

standards at the time of trial to fail to call as a witness a judge who had observed the same evidence

and ascertain his opinion on it. It would of course be another matter if Judge Geer had rendered a

decision which was binding as a matter of collateral estoppel at the criminal trial, but that is

certainly not what happened.



Conclusion



       Based on the foregoing analysis, it is respectfully recommended that the Petition be

dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion,

Petitioner should be denied a certificate of appealability.



June 6, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                 19
                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. If the Report and
Recommendations are based in whole or in part upon matters occurring of record at an oral hearing,
the objecting party shall promptly arrange for the transcription of the record, or such portions of it
as all parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District
Judge otherwise directs. A party may respond to another party=s objections within fourteen days
after being served with a copy thereof. Failure to make objections in accordance with this
procedure may forfeit rights on appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th
Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).




                                                 20
